DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.
Status of the claims:  Claims 1-4, 6, 21, 22, 24-34 are currently pending.  Claims 28-34 were newly presented.
Priority:  This application has PRO 62/375,167 (08/15/2016).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-6, in the reply filed on 5/28/19 is acknowledged.  
Applicant also elected the following species stated as reading on claims 1-6:

    PNG
    media_image1.png
    59
    328
    media_image1.png
    Greyscale

As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987). 
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.  Applicant amended the claims and persuasively argued rejoinder of the withdrawn claims.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 21, 22, 24-27, 29, 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J. Comb. Chem. 2008, 10, 247–255).
Zhang teaches combinatorial libraries of cyclic peptides synthesized from linear peptides on a solid support comprising a “peptide tag” (abstract) (wherein the instant specification defines: "peptide tag" refers to a polypeptide that binds to a target protein).  In Zhang’s Figure 1, the cyclization by formation of a peptide bond is described (p. 249). Zhang further teaches contacting a protein to detect binding to the cyclic peptide (p. 243-44).
Regarding claim 1’s Step “a) generating a peptide microarray comprising at least one linear peptide coupled to a solid support,” corresponds to Zhang’s “peptide library” as shown in Fig. 1:

    PNG
    media_image2.png
    683
    1125
    media_image2.png
    Greyscale
.
The claim language of “wherein the at least one linear peptide comprises a variable region and a peptide tag sequence” corresponds to Zhang’s peptide in Fig 1:
H2N-AnpYXXXX-NH-CH[(CH2)2C(O)NH]COOH where the “variable region” corresponds to XXXX which is between the “fragmented” “tag sequence” corresponding to H2N-AnpY and NH-CH[(CH2)2C(O)NH-]COOH.
Regarding step “b) cyclizing the at least one linear peptide to form at least one cyclic peptide … ” corresponds to Zhang’s teaching in Fig. 1:

    PNG
    media_image2.png
    683
    1125
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding steps c) and d), Zhang teaches contacting the peptide library with the target proteins of “SH2 domains of Grb2 and tensin” which “bind to their partner proteins by recognizing specific, short phosphotyrosine (pY)-containing motifs” (Zhang Tables 1 and 2) are detected by SPR (Zhang page 250).  
	Regarding claim 6, Zhang teaches structures in Fig. 1 depicted above which the claim Formula I and II read on when X is a C-terminal protecting group, L is a bivalent linking group (i.e. LBBRM), R4 is a Glu sidechain, the s,t,r amino acids (R2, R3, R1 sidechains) correspond to XXXXpYAn, Y is H.
Regarding claims 21, 22, 24, and 25, Zhang teaches binding of a second target protein such as Grb2 or tensin SH2 domain and further a “competing peptide” which corresponds to a “second target protein”.  Giving the claims their broadest reasonable interpretation of “R3 is defined such that 
Regarding claim 26 and 27, Zhang teaches binding of a second target protein such as Grb2 or tensin SH2 domain and further a “competing peptide” which corresponds to a “second target protein” which is “detected” at least by the competitive nature of binding. In addition, the target proteins are therapeutic as shown page 251-252.
Regarding claim 29, Zhang teaches structures in Fig. 1 depicted above which the claim reads on when L is LBBRM.
Regarding new claim 32, the claim parallels claim 1 with additional “washing the peptide microarray containing the at least one cyclic peptide,”  Zhang teaches “The positive beads (typically ∼30 beads) were pooled in a microcentrifuge tube and washed with 2 × 1 mL of SAAP staining buffer” (p. 253), where the protein remains bound after washing/staining which reads on the claim.  
Regarding new 33, Zhang teaches binding of a second target protein such as Grb2 SH2 domain or tensin SH2 domain (i.e. Table 1) which corresponds to a “target protein” and a “second target protein”.  Giving the claims their broadest reasonable interpretation of “R3 is defined such that the variable region comprises an amino acid sequence of interest capable of binding to a second target protein” reads on Zhang’s teaching of the library exposed to the two proteins Grb2 or tensin.  
	Response
	Applicant argues that Zhang’s three dimensional surface does not correspond to the peptide microarrays as the term is defined in the instant application – “the term ‘peptide microarray’ refers to a two dimensional arrangement of features on the surface of a solid support” (Specification, p. 55). It is noted that the specification also states: “The term "peptide microarray" (or peptide chip or peptide epitope microarray) includes a population or collection of peptides displayed on a solid support” (Specification, p. 55) and “The term "solid support" refers to any solid material, having a surface area to which organic molecules can be attached” (Specification, p. 56).  Thus, giving the claim term peptide microarray its broadest reasonable interpretation in view of the multiple definitions in the specification reads on Zhang’s structures such as: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 wherein the bead is the “solid support” and any given three dimensional structure inherently has a two dimensional subpace or alternatively the above depicted peptides on a bead form a two dimensional arrangement.  Thus, the argument is not persuasive.
	Applicant also argues “Zhang further differs from the claimed method in that it 1) fails to contact a peptide microarray comprising a mixture of linear and cyclic peptides with the target protein and 2) fails to measure the extent of cyclization by detecting the presence of the detectable target protein that is bound to the peptide tag sequence of the at least one cyclic peptide coupled to the solid support.”  Regarding argument 1), as depicted above, Zhang’s microarray equivalent comprising linear and cyclic peptides “was screened against the Grb2 SH2 domain” (p. 248, right col.).   Furthermore Zhang states that 55 out of 58 beads were positive after treatment with an aminopeptidase “which should remove any surface exposed linear peptides” (Id.).  Therefore, at least the 3 beads before treatment with aminopeptidase had both surface exposed linear and cyclic peptides corresponding to the instant claims “contacting”.  Regarding argument 2, the measurement step in the claim of “detecting the presence of the detectable target protein that is bound to the peptide tag sequence of the at least one cyclic peptide coupled to the solid support” is the same as Zhang’s measurement step – i.e. “addition of 5-bromo-4-chloro-3-indolyl phosphate (BCIP), the phosphatase hydrolyzes BCIP to generate a turquoise precipitate deposited on the bead surface” (Id.) – which detects the presence of the target protein.  Thus, the argument is not persuasive.
	Applicant also argues that “Zhang's interior linear peptide does not permit the contacting or measuring steps of the present methods to be carried out”.  As discussed immediately supra, the contacting and measuring steps of the instant claims read on Zhang’s teachings.  Furthermore, “measuring the extent of cyclization” is inherently performed by Zhang as the starting linear peptides were cyclized, contacted, and target protein detected which provides a measurement of the extent of cyclization, particularly in view of the aminopeptidase treatment.  Thus, this argument is not persuasive.
Regarding new claim 32, Applicant argues that the claim “additionally distinguishes Zhang by reciting that "after but not before cyclization, the peptide tag sequence binds to its target protein with sufficient binding interaction to remain bound after washing," and, after the contacting step, "washing the peptide microarray containing the at least one cyclic peptide." Zhang simply fails to disclose either of these elements of the method of claim 32.”  Zhang teaches “The positive beads (typically ∼30 beads) were pooled in a microcentrifuge tube and washed with 2 × 1 mL of SAAP staining buffer” (p. 253), where the protein remains bound after washing/staining which reads on the claim.  
Applicant argues “Claims 21, 25 and 33 still further distinguish Zhang by reciting that the variable region comprises an amino acid sequence of interest capable of binding to a second target protein other than the target protein of the peptide tag sequence.”  Zhang teaches binding of a second target protein such as Grb2 SH2 domain or tensin SH2 domain (i.e. Table 1) which corresponds to a “target protein” and a “second target protein”.  Giving the claims their broadest reasonable interpretation of “R3 is defined such that the variable region comprises an amino acid sequence of interest capable of binding to a second target protein” reads on Zhang’s teaching of the library exposed to the two proteins Grb2 or tensin.  This argument is not persuasive.
Thus, Applicant’s argument is not persuasive and the rejection is maintained as amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 21, 22, 24-29, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J. Comb. Chem. 2008, 10, 247–255) in view of Pepperprint (“High Resolution Conformational Epitope Mapping” website retrieved on 2019-12-18 from archive.org , available at https://www.pepperprint.com/applications/conformational-epitope-mapping/ on or before 2015-03-20 and the referenced “Application Note” and “Detailed Report” of “Characterization of Rituximab by Conformational Epitope Mapping and Epitope Substitution Scan”, 26 pages) amended to be further in view of Albert et al. (WO2015097077, pub date 2015-07-02). 
Regarding claims 1, 6, 21, 22, 24-27, 29, 32-33, Zhang teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  Pepperprint teaches a “PEPperCHIP® Cyclic Peptide Microarray” where peptides are produced on the microarray and cyclized by “on-array cyclization” (p. 2).  Pepperprint teaches linear peptides comprising a first end portion and a second end portion were synthesized on a resin and were cyclized using N-terminal bromoacetylation with a C-terminal cysteine (p. 6-7).  Pepperprint teaches contacting the cyclic peptides and assaying with Rituximab followed by staining with anti-human IgG and anti-Flag antibodies and detection (p. 2).  Pepperprint provides additional details including the fluorescence intensity detected as a function of peptides (i.e. p. 10).   Albert teaches two dimensional microarrays with peptides bound on surface (claim 1, p. 14) for discovery, maturation and extension of peptide binders, including cyclic peptides (p. 11), to proteins (claim 6, abstract).
One of ordinary skill in the art following the teaching of Zhang would reasonably consider applying the drug discovery technique to other targets and is specifically suggested by Zhang (abstract: “This method should be applicable to the development of cyclic peptidyl inhibitors against other protein domains, enzymes, and receptors”).  One of ordinary skill in the art would have a reasonable expectation of success in the combination because the references all relate to screening libraries of peptides.  
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
In this case, one of ordinary skill in the art would recognize that the screening library of Zhang would be useful in combination with Pepperprint’s and Albert’s microarray techniques at least because they are in the same field of endeavor and are for the same purpose of screening peptide binding proteins.  Therefore, the claims are prima facie obvious and the claims are rejected.  
Regarding claim 2-4, Zhang does not teach wherein the detectable protein is anti-FLAG (claim 2 and 4) and detecting the target protein comprises fluorescence spectroscopy (claim 3).  However, Pepperprint teaches a “PEPperCHIP® Cyclic Peptide Microarray” where peptides are produced on the microarray and cyclized by “on-array 
Regarding new claim 28, Pepperprint teaches a “PEPperCHIP® Cyclic Peptide Microarray” where peptides are produced on the microarray and cyclized by “on-array cyclization” (p. 2) and Albert teaches “the array comprises at least one of glass, plastic, and carbon composite” (p. 5, 14).  One of ordinary skill in the art would consider routine performing a screening assay on such a substrate and arrive at the claimed invention.
Regarding new claim 34, Pepperprint provides additional details including the fluorescence intensity detected as a function of peptides (i.e. p. 10) and Albert teaches use of fluorescence to detect binding on the microarray with staining (p. 16, i.e. Fig. 6).  One of ordinary skill in the art would consider routine utilizing fluorescence to detect a target protein in a screening microarray and arrive at the claimed invention.
Response
Applicant reiterates the argument addressed in the 35 USC 102 rejection supra which is not persuasive for the reasons provided above.  
Applicant also argues that nothing in Zhang or Pepperprint suggests using a sequence recognized by an anti-FLAG protein as a fragmented peptide tag as in the present methods. Pepperprint teaches that anti-FLAG antibody binds to the cyclized peptides in the same manner as in the instant claims, regardless of whether it was used as a control.  Furthermore, one of ordinary skill in the art would consider anti-FLAG antibodies in implementing a microarray at least as a control and arrive at the claimed invention.
Thus, none of Applicant’s arguments are persuasive and the rejection maintained as amended.

Claims 1-4, 6, 21, 22, 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J. Comb. Chem. 2008, 10, 247–255) in view of Pepperprint (“High Resolution Conformational Epitope Mapping” website retrieved on 2019-12-18 from archive.org , available at https://www.pepperprint.com/applications/conformational-epitope-mapping/ on or before 2015-03-20 and the referenced “Application Note” and “Detailed Report” of “Characterization of Rituximab by Conformational Epitope Mapping and Epitope Substitution Scan”, 26 pages), Albert et al. (WO2015097077, pub date 2015-07-02), and Charych et al. (US20070048806). 
Claims 1-4, 6, 21, 22, 24-29, 32-34 are rendered obvious as detailed supra and incorporated herein.  Regarding claim 30, depending from claim 29, one of ordinary skill in the art would reasonably consider well-known linkers to attach peptides to the substrate including aminohexanoic acid such as specifically taught by Charych ([0042], [0062]).  Regarding claim 31, depending from claim 3, one of ordinary skill in the art would reasonably consider well-known dyes for labelling including a cyanine dye such as specifically taught by Charych ([0112], [0145], claim 9).  One of ordinary skill in the art would have a reasonable expectation of success because such linkers and dyes are well known and interchangeable and Charych specifically teaches the use of such a linker in a related microarray.  
Thus, the claims are rejected as obvious.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639